MEMORANDUM **
James Michael Jerra appeals from his jury-trial conviction and 30-month sentence for subscribing to false tax returns, in violation of 26 U.S.C. § 7206(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Jerra’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. A pro se supplemental brief and an answering brief have been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.